Citation Nr: 1604871	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Propriety of a reduction from a 100 percent rating for residuals of prostate cancer to 40 percent prior to February 4, 2014, and 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In February 2014, the RO increased the disability rating for residuals of prostate cancer to 60 percent, effective February 4, 2014.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2015, the Veteran submitted a claim for a total rating for active prostate cancer.  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.

Additional evidence was received subsequent to the statement of the case issued in March 2014.  The evidence is not pertinent to the issue on appeal, but rather the new claim for a total rating; thus, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015). 


FINDINGS OF FACT

1.  The Veteran's prostate cancer has not reoccurred and there is no metastasis.

2.   The residuals of prostate cancer are manifested predominantly by voiding dysfunction.

3.  Urinary incontinence requires absorbent materials that must be changed more than 4 times per day.


CONCLUSION OF LAW

The reduction of the 100 percent rating for prostate cancer residuals was proper, but only to a rating of 60 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice, Assistance and Due Process

Proper notice of the reduction of the rating for prostate cancer was provided to the Veteran by letter in September 2012.  See 38 C.F.R. § 3.105(e), (i) (2015).  After the reduction was proposed, he was provided with the opportunity to submit additional evidence and request a predetermination hearing.  Neither a request for a hearing nor additional evidence was received within 60 days of the September 2012 letter.  Thus, the notice and due process provisions of 38 C.F.R. § 3.105 for a reduction were followed, which is contemplated by Diagnostic Code 7528 when evaluating prostate cancer.

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided a VA medical examination in May 2012.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Thus, VA's duty to assist has been met.

Residuals of Prostate Cancer

The Veteran seeks a rating for residuals of prostate cancer, which are currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2015), in excess of 40 percent prior to February 4, 2014, and 60 percent thereafter.  The rating in effect was originally reduced to 40 percent from 100 percent in the December 2012 rating decision.  The reduction was changed to 60 percent in the subsequent February 2014 rating decision.

Under Diagnostic Code 7528, prostate cancer is rated 100 percent following surgery with a mandatory VA examination at the expiration of six months following the end of active therapy.  If there has been no local reoccurrence or metastasis, the disability is rated on the basis of voiding dysfunction or as renal dysfunction, whichever is predominant.  To put it another way, Diagnostic Code 7528 contemplates that, once therapeutic procedures have ceased, there is a reduction in disability ratings to cover only those aftereffects of the prostate cancer and therapeutic procedures that adversely affect the veteran's ability to function under the ordinary conditions of daily life.  That is, a reduction of the rating is expected once there is no reoccurrence and the disability is rated on the residuals.  Tatum v. Shinseki, 24 Vet. App. 129, 143 (2010).

As more thoroughly discussed below, the Veteran's prostate cancer residuals have resulted predominantly, if not exclusively, in a voiding dysfunction.  There is no evidence of kidney dysfunction.  Under 38 C.F.R. § 4.115a (2015), voiding dysfunction may be rated on the basis of either urinary leakage, frequency, or obstructed voiding.  As the initial rating reduction to 40 percent is equal to or greater than the maximum ratings for urinary frequency and obstructed voiding, a higher schedular rating is only available on the basis of urinary leakage.

As to urinary leakage, the next higher maximum rating, 60 percent (and the rating that was implemented effective February 4, 2014), is warranted if the Veteran requires the use of, inter alia, absorbent materials that must be changed more than 4 times per day.

The Veteran was diagnosed with prostate cancer in 2006 and underwent prostatectomy in August 2006.  The cancer reoccurred and he underwent radiation therapy in October 2011, but he has not received treatment since November 2011.  A 100 percent rating was in effect from April 20, 2011.

On VA examination in May 2012 (the mandatory examination for residuals), the Veteran reported urinary leakage that requires an absorbent pad 2 to 4 times per day.  In contrast, VA treatment records since November 2012 show that the Veteran reported urinary leakage that requires 5 or more absorbent pads per day.  In January 2013, the Veteran reported urinary leakage that requires an absorbent pad 4 to 6 times per day.  In January 2014, the Veteran reported urinary leakage that requires an absorbent pad 6 times per day.

Although noted as sometimes 2 or 4 pads per, the evidence tends to show that the Veteran's urinary leakage requires absorbent pads that must be changed more than 4 times per day.  Essentially, this criterion is based on lay evidence as the frequency of changing absorbent pads is an experience capable of lay observation.  The Veteran has reported the frequency to medical professionals and they have appeared to endorse the number.  Nothing in the evidence indicates that the Veteran is not credible in these reports.  When resolving reasonable doubt in his favor, the Board finds that his disability picture more closely approximates the criteria for a 60 percent rating rather than a 40 percent rating for the period immediately following the reduction.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

As the evidence does not show active therapy, reoccurrence or metastasis of prostate cancer, or residual symptoms of renal dysfunction, the reduction of the 100 percent rating for prostate cancer was proper.  However, the Board concludes that the reduction should be only to a 60 percent rating from March 1, 2013.

The Board notes there is evidence of erectile dysfunction that is a residual of the prostate cancer and treatment.  Erectile dysfunction has already been evaluated under its own diagnostic code.  The Veteran has been in receipt of special monthly compensation based upon the loss of use of his creative organ (i.e., his erectile dysfunction).  See 38 U.S.C.A. § 1114(k) (West 2014).  Thus, it is not necessary to further discus this residual.  Additionally, the Veteran is also separately evaluated for scars related to the surgery.

The Board finds that no other residuals or symptoms in the record appear related to his prostate cancer, nor is there evidence that the Veteran should be rated for any additional disabilities or under a different diagnostic code to cover any service related symptomology not otherwise covered by Diagnostic Code 7528.

The Veteran's service-connected residuals of prostate cancer result in urinary leakage.  The rating criteria for malignant neoplasms of the genitourinary system reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule for the genitourinary system; the assigned schedular rating for the service-connected residuals of prostate cancer is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).


ORDER

The reduction of the disability rating for residuals of prostate cancer was proper, but only to the extent of a 60 percent rating; a restoration of a 60 percent rating from March 1, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


